
	

113 HR 5660 IH: To amend the Federal Election Campaign Act of 1971 to provide for a limitation on the time for the use of contributions or donations, and for other purposes.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5660
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Takano introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to provide for a limitation on the time for the
			 use of contributions or donations, and for other purposes.
	
	
		1.Timeframe for and prioritization of disposal of contributions or donationsSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended—
			(1)by redesignating subsection (c) as subsection (d); and
			(2)by inserting after subsection (b) the following new subsection:
				
					(c)Disposal
						(1)TimeframeContributions or donations described in subsection (a) may only be used, in the case of an
			 individual who is not a candidate with respect to an election for any
			 Federal office for a 6-year period beginning on the day after the date of
			 the most recent such election in which the individual was a candidate for
			 any such office, during such 6-year period.
						(2)PrioritizationBeginning on the date the 6-year period described in paragraph (1) ends, contributions or donations
			 that remain available to an individual described in such paragraph shall
			 be disposed of, not later than 30 days after such date, as follows:
							(A)First, to pay any debts or obligations owed in connection with the campaign for election for
			 Federal office of the individual.
							(B)Second, to the extent such contribution or donations remain available after the application of
			 subparagraph (A), to return such contributions or donations to the
			 individuals, entities, or both, who made such contributions or donations.
							(C)Third, to the extent such contributions or donations remain available after the application of
			 subparagraphs (A) and (B), to make contributions to an organization
			 described in section 170(c) of the Internal Revenue Code of 1986.
							(D)Fourth, to the extent such contributions or donations remain available after the application of
			 subparagraphs (A), (B), and (C), to make transfers to a national, State,
			 or local committee of a political party..
			2.1-year transition period for certain individuals
			(a)In generalIn the case of an individual described in subsection (b), any contributions or donations remaining
			 available to the individual shall be disposed of—
				(1)not later than one year after the date of the enactment of this Act; and
				(2)in accordance with the prioritization specified in subparagraphs (A) through (D) of subsection
			 (c)(2) of section 313 of the Federal Election Campaign Act of 1971 (52
			 U.S.C. 30114), as amended by section 1.
				(b)Individuals describedAn individual described in this subsection is an individual who, as of the date of the enactment of
			 this Act—
				(1)is not a candidate with respect to an election for any Federal office for a period of not less than
			 6 years beginning on the day after the date of the most recent such
			 election in which the individual was a candidate for any such office; and
				(2)would be in violation of subsection (c) of section 313 of the Federal Election Campaign Act of 1971
			 (52 U.S.C. 30114), as amended by section 1.
				
